Devens, J.
The court did not, as the defendant contends, instruct the jury that they were justified in convicting the defendant on the evidence excepted to, but that the same was competent to be considered by them in finding their verdict. It does not appear that the government relied alone upon this evidence to secure a conviction, but the contrary. Evidence of the possession and disposition by the defendant and his wife of liquors there a few days prior to the day when the offence of unlawfully exposing and keeping for sale intoxicating liquors was charged, of the fact that men were seen to escape from the house at the approach of an officer a short time before, and that a large number of men who were neither residents nor boarders were seen there a week previous, was proper to be considered in connection with such other evidence as was offered in the case. Commonwealth v. Sinclair, 138 Mass. 493. Commonwealth v. Cotton, 138 Mass. 500. Commonwealth v. Henderson, 140 Mass. 303.

Exceptions overruled.